DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2021 has been entered.

Status of Claims
This action is in reply to the communication filed on August 9, 2021.
Claims 1 and 15 have been amended and are hereby entered.
Claims 1 – 20 are currently pending and have been examined. 

Response to Arguments
Applicant argues that the teachings of Takada show the combination of the X1 ring and X2-X3 moiety provide the reduction in drive voltage and one of ordinary skill in the art would not be motivated to modify the ring of the corresponding X1 of Takada Formula 1 while excluding the X2 – X3 moiety as taught by Takada to provide organic light emitting device with lower driving voltages. Examiner respectfully disagrees. Takada teaches that the X1 rings has an influence on the emission wavelength, and therefore it would have been obvious to one of ordinary skill in the art to modify that ring to include a Nitrogen atom, motivated by the desire to predictably change the wavelength of the claimed compound ([0046]). 
Applicant argues that Takada teaches that Q1 and Q2 greatly affect the emission wavelength in a device and one of ordinary skill in the art would not be motivated to modify the compounds of Wang with one of the features of Takada while omitting the other features. Examiner respectfully disagrees. The teachings referred to by Applicant are separate from the teachings of Takada referring to the effect of a valent nitrogen atom in the X1 ring, and therefore one of ordinary skill in the art would not necessarily assume that the adjustment of wavelength in the compounds of the prior art combination would require all the taught features of Takada.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 - 14 and 16 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wang, Bin et al. "Strongly Phosphorescent Platinum (II) Complexes Support by Tetradentate Benzazole-Containing Ligands. Journal of Materials Chemistry C. 31 (2015): 8212-8218) and Takada (US20100171111).
As per claims 1 – 14, Wang teaches:
An organometallic compound represented by Formula 1 
    PNG
    media_image1.png
    292
    406
    media_image1.png
    Greyscale
Wang teaches the compounds
    PNG
    media_image2.png
    183
    201
    media_image2.png
    Greyscale
. For examples, Pt2 reads on the claimed compound wherein M is Pt; X1 is O; X3 is C and X4 is N; Y7 to Y9; Y1 is C; Y11 is C; CY3 is a C6 carbocyclic group, specifically a benzene group; CY4 is a C5 heterocyclic group, specifically a pyridine group; X11 to X14 and X21 to X23 are all C; b1 to b3 are each 0 so that T1 to T3 are all single bonds; as b1 to b3 are all 0, the limitations of claim 4 are also met; X51 is O; R3 is a C4 alkyl group, specifically a tert-butyl group, as in Formula 9-4 of claim 9; R4 is hydrogen; L3 and L4 are both single bonds. As per claim 10, the ring with Y1 reads on Formula CY1-1 and the ring with X51 reads on Formula CY2-1. As per claim 3 is represented by CY3-1 where X31 – X33 are all C; CY4 is represented by CY4-1 where X41 – X44 are all carbon. The compound reads on Formula 1-1 of claim 14.)
Wang does not teach that at least one of X11 to X14 and X21 to X23 is Nitrogen.
Takada teaches Pt compounds having a tetradentate structure for use in electroluminescent devices (Abstract), similar to the structures of Wang. Takada teaches that at least one of the benzene rings has a nitrogen ring in the ortho or para positions ([0046]). By providing nitrogen atoms in these positions, a high polarity partial structure exists asymmetrically and the HOMO-LUMO energy gap is larger and more stable ([0019]). Takada also teaches that the heteroring with a valent nitrogen atom, namely the X1 ring, corresponding to the claimed benzene ring with the X11 – X14 atoms, has a great influence on emission wavelength, marked in the blue color region ([0046]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Wang to include a Nitrogen atom in one of the X11 to X14 positions as claimed. One of ordinary skill would have been motivated to make this modification because Takada teaches that by providing nitrogen atoms, a HOMO-LUMO energy gap in the compound is larger and more stable ([0019]) and the emission length of the compound can be modified ([0046]). 
As per claims 16 – 19, Wang teaches:
An organic light-emitting device comprising an anode, a cathode, and an organic layer, wherein the organic layer comprises an emission layer contain the at least one organometallic compound of claim 1, and the organic layer further comprises a hole transport region comprising a hole injection layer, a hole transport layer and an electron blocking layer or any combination thereof disposed between the anode and the emission 

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wang, Bin et al. "Strongly Phosphorescent Platinum (II) Complexes Support by Tetradentate Benzazole-Containing Ligands. Journal of Materials Chmemistry C. 31 (2015): 8212-8218) and Takada (US20100171111) as applied to claims 1 – 14 and 16 – 19 above and further in view of Ma (US20160240800).
As per claim 15, the prior art combination only differs from claimed compound 3 
    PNG
    media_image3.png
    100
    120
    media_image3.png
    Greyscale
 is that the ethylhexyl group off of the nitroen in Pt3 is a benzene ring, and the tert-butyl group is an isopropyl group. Ma teaches a compound having a Pt tetradentate structure  
    PNG
    media_image4.png
    196
    312
    media_image4.png
    Greyscale
 (Abstract).  This structure is similar to that of Wang. Ma that the definition of the R groups include teaches compounds where R can be an alkyl group, preferably an alkyl group with one to fifteen carbon atoms ([0045]). Ma teaches compounds with an isopropyl group R group such as 
    PNG
    media_image5.png
    181
    277
    media_image5.png
    Greyscale
 on page 85. Ma further teaches that X can be a Nitrogen bonded to an R group and that the R group can be an alkyl group ([0064]) but is preferably an aryl group ([0077]). These aryl group substituents may be used in small molecules to enhance their ability to undergo solution processing ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute an isopropyl group off of the phenyl ring of Wang in place of the tert-butyl group because Wang establishes alkyl group substitutions in that position, and Ma teaches structurally similar compounds that are substituted with alkyl groups and establishes that alkyl groups with one to fifteen carbon atoms are preferred alkyl groups in these compounds ([0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the ethylhexyl group of the nitrogen in the prior art combination with an aryl group as taught by Ma. One of ordinary skill in the art would have been motivated because Ma teaches that while the R group off of the Nitrogen can be an alkyl group ([0064]), an aryl group is preferred (0077]). This aryl group can help enhance the ability of the small molecule to undergo solution processing ([0040]).
As per claim 20, the prior art combination does not teach:
A diagnostic composition comprising at least one organometallic compound
Ma teaches that compounds of Formula 1 have application sin devices other than OLEDs, including organic photodetectors ([0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the compound of the prior art combination in a diagnostic composition as claimed because Ma teaches that compounds with similar structures are suitable for use in organic photodetectors ([0043]). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. 

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.N.C./Examiner, Art Unit 1789                                                                                                                                                                                                        

	
	/MARLA D MCCONNELL/            Supervisory Patent Examiner, Art Unit 1789